[image_003.jpg] 

December __, 2012

 

 

Via Electronic Mail

 

Mr. Yongli Xia

EMAIL ADDRESS: HEBYGB@sina.com

 

Re: Board of Directors – Offer Letter

 

Dear Mr. Xia:

 

CAM Group, Inc., a Nevada corporation (the “Company”), is pleased to offer you
an independent director position on its Board of Directors (the “Board”). The
Board’s purpose is to oversee or direct the property, affairs and business of
the Company.

 

Should you chose to accept this position as a member of the Board, this letter
shall constitute an agreement between you and the Company (the “Agreement”) and
contains all the terms and conditions relating to the services you are to
provide.

 

1. Term. This Agreement shall be for the ensuing year, commencing on January __,
2013 (the “Effective Date”). Your term as director shall continue until your
successor is duly elected and qualified. The position shall be up for
re-election each year at the annual shareholder’s meeting and upon re-election,
the terms and provisions of this agreement shall remain in full force and effect
unless otherwise revised on such terms as mutually agreed to by you and the
Company.

 

2. Services. You shall render services in the area of overseeing or directing
the Company’s property, affairs and business (hereinafter the “Duties”). Every
year, the Board shall hold such number of meetings at such times and locations
as determined by the Chairman of the Board, and participate in the meetings via
teleconference, video conference or in person. Upon the reasonable request of
the Chairman, you agree to attend one or more board meetings in person (each, an
“Board Meeting”). You shall consult with the other members of the Board as
necessary via telephone, electronic mail or other forms of correspondence. In
addition, you agree to be appointed to certain special committees of the Board,
initially consisting of the Compensation and Nomination Committees, and
participate as necessary, in person or via teleconference or video conference in
the meetings of those special committees.

 

3. Services for Others. You will be free to represent or perform services for
other persons during the term of this Agreement. However, you agree that you do
not presently perform and do not intend to perform, during the term of this
Agreement, similar Duties, consulting or other services for companies whose
businesses are or would be, in any way, competitive with the Company (except for
companies previously disclosed by you to the Company in writing). Should you
propose to perform similar Duties, consulting or other services for any such
company, you agree to notify the Company in writing in advance (specifying the
name of the organization for whom you propose to perform such services) and to
provide information to the Company sufficient to allow it to determine if the
performance of such services would conflict with areas of interest to the
Company.

 

4. Compensation. In consideration for your service as a member of the Board, the
Company agrees to pay you the following annual compensation (the “Annual
Compensation”) for 2013-2014:

 

Service Description Amount (in U.S. dollars)

 

Base Compensation $29,000 (RMB 180,000)



The Annual Compensation shall be paid to you in cash. The Annual Compensation
shall be paid to you in equal installments throughout the year, consistent with
the normal payroll practices of the Company. In addition, the Annual
Compensation will be pro rated daily (based on a 360 day year) for any portion
of the year during which you serve as a director.

 

If the Chairman requests your presence at a Board Meeting, the Company agrees to
reimburse all of your travel and other reasonable expenses relating to the Board
Meeting. In addition, the Company agrees to reimburse you for reasonable
expenses that you incur in connection with the performance of your duties as a
director of the Company.

 

Your compensation as a director and for service on committees in any future
periods is subject to the determination of the Board of Directors, and may
differ in future periods should you continue to serve on the Board.

 

5. D&O Insurance Policy. In conjunction with its listing application, the
Company agrees to obtain, within a reasonable time, Directors and Officers
Liability Insurance from an internationally recognized underwriter with terms of
coverage appropriate for a company of our size and nature, which shall be
maintained throughout the term of this Agreement.

 

6. No Assignment. Because of the personal nature of the services to be rendered
by you, this Agreement may not be assigned by you without the prior written
consent of the Company.

 

7. Confidential Information; Non-Disclosure. In consideration of your access to
the premises of the Company and/or you access to certain Confidential
Information of the Company, in connection with your business relationship with
the Company, you hereby represent and agree as follows:

 

a. Definition. For purposes of this Agreement the term “Confidential
Information” means:

 

i. Any information which the Company possesses that has been created, discovered
or developed by or for the Company, and which has or could have commercial value
or utility in the business in which the Company is engaged; or

 

ii. Any information which is related to the business of the Company and is
generally not known by non-Company personnel.

 

iii. By way of illustration, but not limitation, Confidential Information
includes trade secrets and any information concerning products, processes,
formulas, designs, inventions (whether or not patentable or registrable under
copyright or similar laws, and whether or not reduced to practice), discoveries,
concepts, ideas, improvements, techniques, methods, research, development and
test results, specifications, data, know-how, software, formats, marketing
plans, and analyses, business plans and analyses, strategies, forecasts,
customer and supplier identities, characteristics and agreements.

 

b. Exclusions. Notwithstanding the foregoing, the term Confidential Information
shall not include:

 

i. Any information which becomes generally available to the public other than as
a result of a breach of the confidentiality portions of this agreement, or any
other agreement requiring confidentiality between the Company and you;

 

ii. Information received from a third party in rightful possession of such
information who is not restricted from disclosing such information; and

 

iii. Information known by you prior to receipt of such information from the
Company, which prior knowledge can be documented.

 

c. Documents. You agree that, without the express written consent of the
Company, you will not remove from the Company’s premises, any notes, formulas,
programs, data, records, machines or any other documents or items which in any
manner contain or constitute Confidential Information, nor will you make
reproductions or copies of same. In the event you receive any such documents or
items by personal delivery from any duly designated or authorized personnel of
the Company, you shall be deemed to have received the express written consent of
the Company. In the event that you receive any such documents or items, other
than through personal delivery as described in the preceding sentence, you agree
to inform the Company promptly of your possession of such documents or items.
You shall promptly return any such documents or items, along with any
reproductions or copies to the Company upon the Company’s demand or upon
termination of this agreement.

 

d. No Disclosure. You agree that you will hold in trust and confidence all
Confidential Information and will not disclose to others, directly or
indirectly, any Confidential Information or anything relating to such
information without the prior written consent of the Company, except as maybe
necessary in the course of his business relationship with the Company. You
further agree that you will not use any Confidential Information without the
prior written consent of the Company, except as may be necessary in the course
of your business relationship with the Company, and that the provisions of this
paragraph (d) shall survive termination of this agreement.

 

8. Independent Contractor. In performing your services on the Board, you will be
an independent contractor and not an employee of the Company. Except as set
forth in this Agreement, you will not be entitled to any additional compensation
or participate in any benefit plans of the Company in connection with your
services on the Board. You may not bind the Company or act as a principal or
agent thereof.

 

9. Entire Agreement; Amendment; Waiver. This Agreement expresses the entire
understanding with respect to the subject matter hereof and supersedes and
terminates any prior oral or written agreements with respect to the subject
matter hereof. Any term of this Agreement may be amended and observance of any
term of this Agreement may be waived only with the written consent of the
parties hereto. Waiver of any term or condition of this Agreement by any party
shall not be construed as a waiver of any subsequent breach or failure of the
same term or condition or waiver of any other term or condition of this
Agreement. The failure of any party at any time to require performance by any
other party of any provision of this Agreement shall not affect the right of any
such party to require future performance of such provision or any other
provision of this Agreement.

 
 

 

The Agreement has been executed and delivered by the undersigned and is made
effective as of the date set first set forth above.

Sincerely,

 

CAM GROUP, INC.

 

 

By: _____________________________

Kit Ka

Chief Executive Officer

 

 

AGREED AND ACCEPTED:

 

 

 

__________________________

Yongli Xia

